473 F. Supp. 2d 1383 (2007)
In re NEW CENTURY MORTGAGE CORP. PRESCREENING LITIGATION
Mary Forrest
v.
New Century Mortgage Corp., CD. California, C.A. No. 2:06-3951
Pamela Phillips
v.
New Century Financial Corp., et al., C.D. California, C.A. No. 8:05-692
Perrie Bonner, et al.
v.
Home123 Corp., et al., N.D. Indiana, C.A. No. 2:05-146
No. MDL 1813.
Judicial Panel on Multidistrict Litigation.
February 7, 2007.
Before WM. TERRELL HODGES,[*] Chairman, D. LOWELL JENSEN,[*] J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL, DAVID R. HANSEN and ANTHONY J. SCIRICA, Judges of the Panel.

ORDER DENYING TRANSFER
J. FREDERICK MOTZ, Acting Chairman.
This litigation currently consists of one action in the Northern District of Indiana and two actions in the Central District of California. Plaintiffs in the Northern District of Indiana action (Bonner) move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Northern District of Indiana. Moving plaintiffs have also moved to withdraw the motion for centralization, asserting that they have reached an agreement with plaintiff in the Central District of California Phillips action that negates their need for transfer. Defendants[1] oppose the motion to withdraw and request centralization in the Northern District of Indiana. Plaintiff in the other Central District of California action (Forrest) opposes centralization. Plaintiff in Phillips also opposes centralization, but contends that the Central District of California would be an appropriate transferee district, if the Panel deems centralization proper.
*1384 On the basis of the papers filed and hearing session held (without oral argument), the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. In this docket containing just three actions pending in two districts, which were originally filed over a year ago, the proponents of centralization have failed to persuade us that any common questions of fact and law are sufficiently complex and/or numerous to justify Section 1407 transfer in this docket at this time. Alternatives to transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan.Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these three actions is denied.
IT IS FURTHER ORDERED that the motion of the Bonner plaintiffs to withdraw the Section 1407 motion is denied as moot.
NOTES
[*]  Judges Hodges and Jensen took no part in the decision of this matter.
[1]  New Century Financial Corp.; New Century Mortgage Corp.; and Home123 Corp.